Citation Nr: 1118324	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 1, 2009, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, E.M., Social Worker


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to January 1973 and from January 2004 to May 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran disagreed with the evaluation, and the rating was increased to 50 percent, effective July 2009.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 

The Veteran presented testimony before a Decision Review Officer (DRO) in December 2009, and before the undersigned Veterans Law Judge (VLJ) in February 2011.  Transcripts of those hearings have been associated with the claims file.  

During the Board hearing, the Veteran made reference to recent treatment records which had not yet been associated with the claims file.  The VLJ agreed to hold the record open for 60 days and advised the Veteran to submit a waiver of RO consideration for any evidence submitted directly to the Board.  In February 2011, the Veteran's authorized representative submitted VA treatment notes dated in February 2011, along with a cover letter indicating that the evidence was submitted "per video hearing judges [sic] request."  In March 2011, the representative submitted a letter from one of the witnesses at the Board hearing as an addendum to his in-person testimony.  The Board accepts these statements as a waiver of RO consideration for the newly received evidence and may proceed to review the claim.  38 C.F.R. §§ 19.37, 20.1304 (2010).



FINDINGS OF FACT

1.  Prior to July 1, 2009, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  Throughout the rating period on appeal, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess of 30 percent are not met prior to July 1, 2009.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent for PTSD are not met for any time during the period on appeal.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his claim was awarded with an effective date of the date of claim and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating for PTSD

The Veteran is seeking an initial increased disability rating for PTSD.  Service connection was awarded and a 30 percent rating assigned, effective from April 2007.  The Veteran appealed the assigned rating, and in a November 2010 rating action, the rating was increased to 50 percent, effective July 1, 2009.  The Veteran contends that his symptoms warrant a higher rating.  Specifically, he testified that he cannot stand to be around Vietnamese or Muslim people, and this has led to confrontations with customers in his work, for which he has been reprimanded.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and to the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Consideration will also be given to the extent of social impairment, but an evaluation shall not be based solely on social impairment. 38 C.F.R. § 4.126.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the patient generally functions satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events.)  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A rating of 100 percent is not warranted unless there is total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The claims file contains VA outpatient treatment records which reflect that the Veteran was diagnosed with PTSD in June 2007, based on his experiences in service.  He reported that his symptoms included severe nightmares two to three times a week, as well as night sweats and sleep disturbance.  His wife began sleeping in a different bedroom because of his violent behavior during his sleep.  He complained of intrusive thoughts, flashbacks, and angry outbursts which had caused him to lose a job.  The Veteran stated that his concentration was impaired and he felt a strong need to avoid people.  On examination, he was alert, oriented, and well-groomed.  He was guarded at first, and he became tense and anxious several times.  The Veteran's speech was of normal rate and volume, and his thoughts were logical, linear, and goal-oriented.  He had no suicidal or homicidal ideation.  He did not experience hallucinations, and he did not have delusions or paranoia.  His memory was intact, his judgment good, and his insight fair.  The examiner diagnosed chronic and severe PTSD and assessed the Veteran's GAF as 40.  

In August 2007, the Veteran reported that his relationship with his wife had become stressful since his return from Iraq, in that he had become short-tempered and prone to outbursts of irritability and using foul language.  The Veteran presented as alert, oriented and well-groomed.  He was able to verbalize his feelings, and his affect was appropriate.  His speech and thought content were normal.  The Veteran had no suicidal or homicidal ideation and he was not delusional or paranoid.  His memory was intact and his judgment and insight were fair.  The examiner recommended that the Veteran and his wife begin couples therapy.  In September 2007, the Veteran continued to complain of nightmares and sleep disturbance, including incidents in which he pounded the bed with his fists.  He was alert and oriented, with normal affect, speech, and thought processes.  He had no suicidal or homicidal thoughts or delusions.  The Veteran's GAF was assessed as 50, and medication for his PTSD symptoms was prescribed.  He continued to receive regular outpatient treatment through October 2008, during which his symptoms were largely unchanged and his GAF was reported to be 45 to 50.  

The claims file contains a June 2008 letter from the Veteran's wife, in which she reported that her relationship with her husband had suffered since his return from Iraq due to his emotional withdrawal, social isolation, and violent nightmares.  Outpatient treatment records from the Veteran's private psychologist dated in June and July 2008 confirm the diagnosis of PTSD.  The Veteran's symptoms included vivid nightmares, depression, and loss of motivation since his return from Iraq, and  his GAF was consistently assessed as 45.  The psychologist submitted a psychological treatment summary to VA in July 2008, in which he stated that the Veteran has chronic, severe PTSD related to his experiences in Vietnam and Iraq.  His symptoms include dreams and flashbacks of stressful events as well as sleep difficulties, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The Veteran was afforded a psychological evaluation by VA in February 2009.  The examiner reviewed the file, noting the Veteran's mental and physical history, and interviewed the Veteran and his wife.  The Veteran reported poor sleep with nightmares about the war 2 or 3 times per week and intrusive thoughts.  He also described anger problems since his return from Vietnam, although he stated that he had never lost a job due to anger.  On examination, the Veteran was oriented with normal hygiene and behavior and no impairment of thought process or communication.  There were no memory deficits and the Veteran denied delusions and hallucinations.  He admitted that he has homicidal thoughts when angry, but he had no lethal plans or intentions.  He displayed obsessive safety-seeking and avoidance of reminders of war.  The Veteran's speech was normal and he had no impaired impulse control.  He experienced moderate anxiety, particularly in crowds or when confined, and he had sleep disturbance due to dreams.  The examiner confirmed the diagnosis of PTSD and assessed the Veteran's GAF as 65, with moderate symptoms, some social impairment, and minimal occupational impairment.  

VA outpatient treatment records reflect that the Veteran continued to experience difficulty in social situations and family relationships.  In February 2009, he stated that he was "regressing," and his GAF was assessed as 40.  In May 2009, he reported increasing anxiety and inability to cope with stress.  During these sessions, he was oriented and well-groomed with normal speech and thought, good insight, and full affect.  He had no suicidal or homicidal ideations and no delusions, paranoia, or hallucinations.  His memory was intact, however he became more distracted with intrusive thoughts, and his judgment was impaired when he became angry.  

The Veteran's VA treating provider submitted a statement to the RO in July 2009, in which she stated that the Veteran's symptoms were moderately severe to "quite severe" and were significantly exacerbated by his work.  She stated that he had lost time from work due to efforts to avoid verbal or physical confrontation with those in authority, and that his behavior resulted in avoidance and social isolation.  The doctor stated that the Veteran's symptoms are triggered by his work setting and that he continued to experience intrusive thoughts, flashbacks, and nightmares.  She stated that his condition was deteriorating and he was experiencing serious impairment in all spheres of functioning.  

The Veteran was afforded a VA examination in January 2010, in which he reported reexperiencing symptoms of combat through intrusive thoughts and nightmares.  The examiner stated that the Veteran experienced detachment from others and diminished interest, as well as increased arousal symptoms such as impaired sleep, impaired concentration, irritability, and hypervigilance.  He was employed at a hardware store but did not get along well with customers and coworkers and had had complaints filed against him for losing his temper.  The examiner stated that the Veteran experienced moderate impairment due to irritability and impaired concentration.  The Veteran denied assaultiveness and suicidal ideation.  

On examination, there was no impairment of thought process or communication and no delusions or hallucinations.  The Veteran did not exhibit inappropriate behavior, and he did not have suicidal or homicidal ideations.  He was oriented and able to maintain personal hygiene.  His speech was normal and he did not have memory loss or impaired impulse control.  The Veteran did have sleep impairment and moderately depressed mood, and he engaged in obsessional behavior such as checking.  He assessed the Veteran's GAF as 58.  

The claims file contains a January 2010 letter from E. M., a social worker at the Vet Center where the Veteran attends a PTSD therapy group.  He reports that the Veteran experiences intrusive thoughts, sleep disturbance, and hypervigilance and that he frequently isolates himself.  He states that the Veteran had difficulties at work because of his anger, and that he has violent or homicidal thoughts when he is angry.  Despite psychiatric treatment, including medication, the Veteran remained unable to control his anger.  Outpatient treatment records from the Maui Vet Center dated between August and November 2009 indicate that the Veteran attended the PTSD therapy group regularly.  Throughout this time, he continued to struggle with controlling his anger.  

VA outpatient treatment notes dated in February 2011 reflect that the Veteran was anxious about his upcoming Board hearing.  He was not working at that time due to an ankle injury, although his manager had asked him to return to work and promised to put him on light duty.  The examiner noted that the Veteran remained isolated and had little contact with family, including his adult children.  It is noted that he was recently reprimanded at work for refusing to serve customers dressed in "traditional Arab garb."  The Veteran stated that his level of stress was much lower than when he was working.  

During the Veteran's Board hearing, E.M. testified that he had worked with the Veteran until January 2010.  He stated that the Veteran endorsed suicidal ideation, although he had no intention of hurting himself.  In an addendum to his testimony, E.M. wrote that the Veteran later admitted in a phone consultation to having suicidal thoughts two or three times per month, as well as dreams of his experiences in service about once per week.  The Veteran stated that he had been offered a promotion at work which he declined for fear that he "might snap."  He continued to have difficulty coping with PTSD symptoms such as anger, irritability, and self-isolation.  

Analysis

After carefully reviewing the relevant evidence, the Board finds that a disability rating in excess of 30 percent is not warranted prior to July 1, 2009.  The evidence does not indicate that the Veteran experienced any speech disorders, panic attacks, or memory problems during this time.  His judgment and abstract thinking were adequate and he did not have flattened affect.  Although he complained of stressful interactions at work, he remained employed.  Thus, the effect of his symptoms did not more closely approximate the criteria required for a higher rating.  

The Board further concludes that a disability rating for PTSD in excess of 50 percent is not warranted for any part of the rating period on appeal.  The Veteran's symptoms primarily include sleep disturbance, irritability, and difficulty interacting with others.  He has not at any time been found to exhibit inappropriate behavior, speech disorder, impulse control, near continuous panic, inability to function independently, or neglect of personal appearance or hygiene.  He has consistently been noted to have appropriate grooming and behavior, and his thought processes, judgment, and abstract thinking are fair to normal.  He does not experience delusions or hallucinations.  Therefore, the Veteran's symptoms are not indicative of a rating in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the Veteran has consistently described irritability and difficulties coping with the requirements of his work.  Despite these problems, he has been able to maintain his employment throughout the entire rating period, except for limited periods of unemployment due to physical disabilities.  Moreover, the evidence reflects that he was recently offered a promotion, which indicates that he continues to perform successfully at work.  Accordingly, he does not experience occupational impairment sufficient to warrant a 70 percent rating.   

The Board also acknowledges that the Veteran reported "homicidal thoughts" during the VA examination in February 2009.  The social worker assigned to his case testified that the Veteran endorsed suicidal ideation upon questioning, although he denied it initially.  While violent ideation is one symptom which suggests that a higher rating may be warranted, it is significant that the Veteran has always denied any intent to harm himself and has made no suicide attempts.  Moreover, neither the VA examiners nor any private psychologist has described him as a danger to himself or others.  Despite these occasional symptoms, the Veteran's overall symptomatology does not approximate the criteria for a higher rating.  

In summary, the Board finds that the greater weight of the evidence is against an increased rating, as the Veteran's overall PTSD symptomatology more closely approximates the criteria of a 30 percent rating prior to July 1, 2009, and a 50 percent rating thereafter.  The benefit sought on appeal is denied.

Extraschedular Rating

The Veteran's contentions that his PTSD has interfered with his ability to work raise the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for PTSD prior to July 1, 2009 is denied. 

A disability rating in excess of 50 percent for PTSD is denied.  





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


